On Petition eor Rehearing.
Myers, J.
The Federal Union Surety Company has filed a petition for a rehearing in this cause, and reargued the questions considered and decided in our original opinion. Upon a reexamination of the authorities to which our attention has been called, we find no reason to change our former conclusion.
5. The petitioner herein insists that in the original consideration of this cause we failed to decide the question as to whether this appellee can be held liable for fees collected by appellee Carey, and converted to his own use, between September 1, 1902, and October 10, 1902, the latter date being the time of the execution and delivery of the bond on which this appellee was surety. We did not pass upon that question nor do we now express any opinion thereon, for the reason that if error was committed by the trial court in that regard it was against this petitioner, and such action of the court is reviewable only upon an assignment of cross-error. Evansville, etc., R. Co. v. Mosier (1888), 114 Ind. 447; Nutter v. Junction R. Co. (1859), 13 Ind. 479; Ewbank’s Manual, §§140, 206; 1 Thornton’s Civil Code, p. 999. Only appellant has assigned errors. Appellee company seeks to have the judgment below affirmed, and at the same time, without assigning cross-errors, it asks affirmative relief, by insisting that the court erred in its conclusions of law, whereby its bond was made to cover the defaults of Carey, as clerk, from September 1 instead of October 10, This question was not presented.
Petition overruled.